

Exhibit 10.1


THIRD AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND
CREDIT AGREEMENT


THIS THIRD AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND CREDIT AGREEMENT (this
“Amendment”) is made as of the 18th day of March, 2013, by and between AMERICAN
WOODMARK CORPORATION, a Virginia corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”).


RECITALS


A.           Bank extended credit to Borrower (the “Loan”) as evidenced by that
certain Revolving Line of Credit Note dated as of December 2, 2009 made by
Borrower payable to the order of Bank in the original principal amount of
Thirty-Five Million and No/100 Dollars ($35,000,000.00), as modified by that
certain Amendment to Revolving Line of Credit Note and Credit Agreement dated as
of January 3, 2012, as further modified by that certain Second Amendment to
Revolving Line of Credit Note and Credit Agreement dated as of May 29, 2012
(collectively, as further modified, amended, renewed, restated or replaced from
time to time, the “Note”).


B.           Bank and Borrower entered into that certain Credit Agreement dated
as of December 2, 2009, as modified by that certain Amendment to Revolving Line
of Credit Note and Credit Agreement dated as of January 3, 2012, as further
modified by that certain Second Amendment to Revolving Line of Credit Note and
Credit Agreement dated as of May 29, 2012 (collectively, as further modified or
amended from time to time, the “Credit Agreement”), setting forth the terms and
conditions of the Loan.


C.           The Loan is secured by that certain Security Agreement dated as of
May 29, 2012 given by Borrower in favor of Bank (as modified or amended from
time to time, the “Security Agreement”), granting a security interest to Bank in
certain personal property of Borrower as more particularly described therein.


D.           Borrower has requested, and Bank has agreed, to modify certain
terms and conditions of the Note and Credit Agreement.


E.           Bank and Borrower mutually desire to modify and amend the
provisions of the Note and Credit Agreement in the manner hereinafter set out,
it being specifically understood that, except as herein modified and amended,
the terms and provisions of the Note and Credit Agreement shall remain unchanged
and continue in full force and effect as therein written.


AGREEMENT


NOW, THEREFORE, effective as of the date first written above, Bank and Borrower,
in consideration of Bank’s continued extension of credit and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the foregoing, hereby agree that the Note and Credit
Agreement shall be, and the same hereby are, modified and amended as follows:


1.           The Note is hereby modified and amended by deleting and restating
the last sentence of subsection (a) of the section of the Note entitled
“BORROWING AND REPAYMENT”, entitled “Borrowing and Repayment”, in its entirety
as follows: “The outstanding principal balance of this Note shall be due and
payable in full on December 31, 2015.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           The Credit Agreement is hereby modified and amended by adding the
following text as a new subsection (d) to Section 1.1 of the Credit Agreement,
entitled “LINE OF CREDIT”, as follows:


(d)           Limitation on Borrowings.  Outstanding borrowings under the Line
of Credit as of any date shall not exceed the lesser of (i) the principal amount
set forth in subsection (a) hereinabove and (ii) an aggregate of (A)
seventy-five percent (75%) (or such other percentage as may be established
pursuant to this subsection (d)) of Borrower’s Eligible Accounts Receivable (as
hereinafter defined) as set forth in the most recent Borrowing Base certificate
delivered to Bank pursuant to Section 4.3(f), plus (B) fifty percent (50%) of
Borrower’s Eligible Pre Bill Reserves (as hereinafter defined) as set forth in
the most recent Borrowing Base certificate delivered to Bank pursuant to Section
4.3(f), plus (C) up to Twenty Million and No/100 Dollars ($20,000,000.00), based
on the value of Borrower’s equipment as evidenced by a desktop appraisal
satisfactory to Bank (the amount described in this clause (ii), the “Borrowing
Base”). All of the foregoing shall be determined by Bank upon receipt and review
of all collateral reports required hereunder and such other documents and
collateral information as Bank may from time to time require, including, without
limitation, updated desktop appraisals of Borrower’s equipment as deemed
necessary by Bank to support the amount in the foregoing clause
(ii)(C).  Borrower acknowledges that said Borrowing Base was established by Bank
with the understanding that, among other items, the aggregate of all returns,
rebates, discounts, credits and allowances for the immediately preceding three
(3) months at all times shall be less than five percent (5%) of Borrower’s gross
sales for said period.  If such dilution of Borrower’s accounts for the
immediately preceding three (3) months at any time exceeds five percent (5%) of
Borrower’s gross sales for said period, or if there at any time exists any other
matters, events, conditions or contingencies which Bank reasonably believes may
adversely affect payment of any portion of Borrower’s accounts, Bank, in its
sole discretion, may reduce the foregoing Eligible Accounts Receivable advance
rate to a percentage appropriate to reflect such additional dilution and/or
establish additional reserves (provided that any such reserves must be
established by Bank in the exercise of its reasonable (from the perspective of a
secured, asset-based lender) judgment, in good faith).  If outstanding
borrowings under the Line of Credit as of any date exceed the Borrowing Base as
of such date, Borrower shall immediately prepay the Line of Credit in an amount
equal to or greater than the amount of such excess.
 


As used herein, “Eligible Accounts Receivable” shall consist solely of trade
accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:


(i)           any account which is more than ninety (90) days past due;


(ii)           that portion of any account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           any account which represents an obligation of any state or
municipal government or of the United States government or any political
subdivision thereof (except accounts which represent obligations of the United
States government and, if requested by Bank, for which the assignment provisions
of the Federal Assignment of Claims Act, as amended or recodified from time to
time, have been complied with);


(iv)           any account which represents an obligation of an account debtor
located in a foreign country (unless payment of such account is supported by a
letter of credit or other arrangement acceptable to Bank);


(v)           any account which arises from the sale or lease to or performance
of services for, or represents an obligation of, an employee, affiliate,
partner, member, parent or subsidiary of Borrower;


(vi)           that portion of any account which represents interim or progress
billings or retention rights on the part of the account debtor (except that this
clause (vi) shall only apply if such portion exceeds $200,000);


(vii)           any account which represents an obligation of any account debtor
when twenty percent (20%) or more of Borrower’s accounts from such account
debtor are not eligible pursuant to (i) above;


(viii)           that portion of any account from an account debtor which
represents the amount by which Borrower’s total accounts from said account
debtor exceeds twenty-five percent (25%) of Borrower’s total accounts (except
that this clause (viii) shall not apply to any account from The Home Depot, Inc.
or Lowe’s Companies Inc.);


(ix)           any account deemed ineligible by Bank when Bank, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory (provided that Bank deems such account ineligible in the exercise
of its reasonable (from the perspective of a secured, asset-based lender)
judgment, in good faith).
 
 
 

--------------------------------------------------------------------------------

 
 
As used herein, “Eligible Pre Bill Reserves” shall consist solely of trade
accounts created in the ordinary course of Borrower’s business (x) for which an
invoice and/or purchase order has been created but for which the goods giving
rise to such account have not yet been delivered to the account debtor, (y) upon
which Borrower’s right to receive payment is absolute and not contingent upon
the fulfillment of any condition whatsoever (other than the delivery of such
goods), and (z) in which Bank has a perfected security interest of first
priority.


3.           The Credit Agreement is hereby further modified and amended by
deleting and restating the first sentence of Section 1.3 of the Credit
Agreement, entitled “COLLATERAL”, in its entirety as follows:


As security for all indebtedness and other obligations of Borrower to Bank
subject to this Agreement, Borrower hereby grants to Bank a security interest in
all Borrower’s collateral as more particularly described in that certain
Security Agreement dated as of May 29, 2012 (as modified or amended from time to
time, “Security Agreement”).


4.           The Credit Agreement is hereby further modified and amended by
deleting subsection (f) of Section 4.3 of the Credit Agreement, entitled
“FINANCIAL STATEMENTS AND OTHER REPORTS”, and replacing such subsection with the
following text:


(f)           not later than 20 business days after and as of the end of each
calendar month, a Borrowing Base certificate, (ii) an aged listing of accounts
receivable and accounts payable, and (iii) a reconciliation of accounts, and,
promptly upon request from Bank, a list of the names and addresses of Borrower’s
account debtors as of the end of each calendar month preceding the request and
such other collateral information as may be reasonably necessary to verify the
Borrowing Base; and
 
(g)           from time to time such other information regarding the financial
condition or operation of Borrower or compliance with the Loan Documents as Bank
may reasonably request.
 
5.           The Credit Agreement is hereby further modified and amended by
deleting and restating subsection (c) of Section 4.9 of the Credit Agreement,
entitled “FINANCIAL CONDITION”, in its entirety as follows:


(c)          Maintain (i) at least $1.00 in net income for the fiscal quarter
ending April 30, 2013, and (ii) at least $1.00 in net income on a rolling
four-quarter basis for the fiscal quarter ending July 31, 2013.


6.           The Credit Agreement is hereby further modified and amended by
deleting subsection (e) of Section 5.3 of the Credit Agreement, entitled “OTHER
INDEBTEDNESS”, and replacing such subsection with the following text:


(e)           indebtedness owing by Borrower to the West Virginia Economic
Development Authority in the original principal amount of $1,500,000.00; and


(f)           any indebtedness or liabilities not contemplated by the foregoing
clauses in an aggregate, committed principal amount not to exceed $1,000,000 at
any one time outstanding.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           The Credit Agreement is hereby further modified and amended by
deleting the proviso at the end of Section 5.4 of the Credit Agreement, entitled
“MERGER, CONSOLIDATION, TRANSFER OF ASSETS”, and replacing such proviso with the
following text:


provided that (a) Borrower may merge into or consolidate with any subsidiary
provided that Borrower is the continuing or surviving entity, (b) Borrower may
sell and lease back assets in connection with indebtedness or liabilities
permitted under Section 5.3(e), and (c) Borrower may, during any fiscal year of
Borrower and in addition to asset sales permitted under clause (b) above, sell,
lease, transfer or otherwise dispose of assets having an aggregate net book
value of not more than $5,000,000.


8.           The Credit Agreement is hereby further modified and amended by
deleting subsection (m) of Section 5.8 of the Credit Agreement, entitled “PLEDGE
OF ASSETS”, and replacing such subsection with the following text:


(m)           security interests or liens securing indebtedness or liabilities
permitted under Section 5.3(e); and


(n)           any mortgage, pledge, security interest or lien not contemplated
by the foregoing clauses, provided that (i) the aggregate principal amount
secured by such mortgage, pledge, security interest or lien shall not at any
time exceed $1,000,000 at any one time outstanding and (ii) no condition, event
or act which with the giving of notice or the passage of time or both would
constitute an Event of Default shall exist at the time of or would result from
the creation, incurrence or assumption of such mortgage, pledge, security
interest or lien.
 
Borrower and Bank acknowledge and agree that each of (i) that certain Security
Agreement: Specific Rights to Payment dated as of December 2, 2009 given by
Borrower in favor of Bank, (ii) that certain Security Agreement: Securities
Account dated as of December 2, 2009 given by Borrower in favor of Bank
(together with the related addendum), and (iii) that certain Security Agreement
(Financial Assets) dated as of April 26, 2012 given by Borrower in favor of Bank
(together with the related addendum) (collectively, as modified or amended from
time to time, the “Terminated Security Agreements”), shall be deemed null, void
and of no further force or effect as of the date hereof.  In amplification of
the foregoing, the security interests granted to Bank pursuant to each of the
Terminated Security Agreements are hereby released and terminated in all
respects.  Bank shall, promptly after the date hereof, deliver written notice to
Wells Fargo Securities, LLC (“Intermediary”) expressly stating that Bank no
longer claims any security interest in the “Collateral” as defined in the
Securities Account Control Agreement dated as of December 2, 2009 among
Borrower, Intermediary and Bank (the “Control Agreement”).  Bank shall deliver
such notice in compliance with the Control Agreement and shall deliver a copy of
such notice to Borrower.


As a condition precedent to the effectiveness of this Amendment, on or before
the date hereof Borrower shall have (i) paid to Bank an amendment fee in the
amount of $10,000.00, and (ii) paid to Bank all fees due and payable in
connection with this Amendment, including, without limitation, all
administrative expenses, legal fees (including attorneys’ fees) and/or
out-of-pocket expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
IT IS MUTUALLY AGREED by and between the parties hereto that this Amendment
shall become a part of the Note and Credit Agreement by reference and that
nothing herein contained shall impair the security now held for said
indebtedness, nor shall waive, annul, vary or affect any provision, condition,
covenant or agreement contained in the Note and/or Credit Agreement, except as
herein amended, nor affect or impair any rights, powers or remedies under the
Note and/or Credit Agreement, each as hereby amended.


Borrower promises and agrees to pay and perform all of the requirements,
conditions and obligations under the terms of the Note and Credit Agreement,
each as hereby modified and amended, said documents being hereby ratified and
affirmed.  The execution and delivery hereof shall not constitute a novation or
modification of the lien, encumbrance or security title of any of the
instruments securing the Note, including, without limitation, the Security
Agreement, which instruments shall continue to retain their priority as
originally filed for record.  Borrower expressly agrees that the Note and Credit
Agreement are in full force and effect and that Borrower has no right to setoff,
counterclaim or defense to the payment thereof.  Any reference contained in the
Note or Credit Agreement, as amended herein, or any of the other documents
evidencing, securing or otherwise executed in connection with the Loan to the
Note or Credit Agreement shall hereinafter be deemed to be a reference to such
document as amended hereby.


This Amendment shall be closed without cost to Bank and all expenses incurred in
connection with this closing (including, without limitation, all attorneys’
fees) are to be paid by Borrower.  Bank is not providing legal advice or
services to Borrower.


This Amendment shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia without regard to principles of conflict of laws.


This Amendment shall be binding upon and inure to the benefit of any assignee or
the respective heirs, executors, administrators, successors and assigns of the
parties hereto.


This Amendment shall be attached to the Note as an allonge and shall become a
part thereof as fully as if set forth therein.


This Amendment may be executed in any number of counterparts, each of which
shall be an original but all of which taken together shall constitute one and
the same instrument, and any of the parties hereto may execute any of such
counterparts.




[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND
CREDIT AGREEMENT
 
 
[SIGNATURE PAGE]


IN WITNESS WHEREOF, this instrument has been executed under seal by the parties
hereto and delivered on the date and year first above written.




BORROWER:
 
AMERICAN WOODMARK CORPORATION,
a Virginia corporation
   
By:
/s/ Jonathan Wolk  (SEAL)
Name:
Jonathan Wolk
Title:
Senior Vice President & CFO
       
BANK:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:
/s/ Chad J. Harcum  (SEAL)
Name:
Chad J. Harcum
Title:
Senior Vice President




 